Title: Notes on Debates, 14 April 1783
From: Madison, James
To: 


Monday April 14.
The Committee on the report of Secretary of foreign Affrs. reported as follows, Mr. Hamilton dissenting:
1. That it does not appear that Congress are any wise bound to go into the ratification proposed. “The Treaty” of which a ratification is to take place, as mentioned in the 6th. of the provisional articles, is described in the title of those articles to be “a Treaty of peace proposed to be concluded between the Crown of G. B and the said U. S. but which is not to be concluded until terms of peace shall be agreed upon between G. B. & France”; The act to be ratified therefore is not the provl. articles themselves; but an act distinct, future, and even contingent: again altho’ the Declaratory act entered into on the 20th Jany. last, between the American & British Plenipotentiaries relative to a cessation of hostilities, seems to consider the contingency on which the provl. articles were suspended as having taken place, yet that act cannot itself be considered as the “Treaty of peace meant to be concluded[”]; nor does it stipulate that either the provl. articles or the act itself should be ratified in America; it only engages that the U. S. shall cause hostilities to cease on their part, an engagement which was duly fulfilled by the Proclamation issued on the 11th. instant—lastly it does not appear from the correspondence of the American Ministers, or from any other information either that such ratification was expected from the U. S. or intended on the part of G. B: still less that any exchange of mutual ratifications has been in contemplation.
2. If Congress are not bound to ratify the articles in question, the Come. are of opinion that it is inexpedient for them to go immediately into such an act; inasmuch as it might be thought to argue that Congress meant to give to those articles the quality & effect of a definitive Treaty of peace with G. B. tho neither their allies nor friends have as yet proceeded farther than to sign preliminary articles; and inasmuch as it may oblige Congs. to fulfil immediately all the stipulations contained in the provl. articles tho’ they have no evidence that a correspondent obligation will be assumed by the other party.
3. If the ratification in question be neither obligatory nor expedient, the Come are of opinion, that an immediate discharge of all prisoners of war on the part of the U.S. is premature and unadvisable; especially as such a step may possibly lessen the force of demands for a reimbursement of the sums expended in the subsistance of the prisoners.
Upon these considerations the Come. recommend that a decision of Congs. on the papers referred to them be postponed.
On this subject a variety of sentiments prevailed:
Mr. Dyer, on a principle of frugality was strenuous for a liberation of the Prisoners.
Mr. Williamson thought Congs. not obliged to discharge the prisoners previous to a definitive treaty, but was willing to go into the measure as soon as the public honor would permit. He wished us to move pari passu with the British Commander. He suspected that that place would be held till the interests of the Tories should be provided for.
Mr. Hamilton contended that Congress were bound by the tenor of the Provl. Treaty immediately to Ratify it and to execute the several stipulations inserted in it; particularly that relating to discharge of Prisoners.
Mr. Bland thought Congs. not bound.
Mr. Elseworth was strenuous for the obligation and policy of going into an immediate execution of the Treaty. He supposed that a ready & generous execution on our part wd. accelerate the like on the other part.
Mr. Wilson was not surprized that the obscurity of Treaty sd. produce a varity of ideas. He thought upon the whole that the Treaty was to be regarded as “contingently definitive.”
The Report of the Come. being not consonant to the prevailing sense of Congs. it was laid aside.
 